DETAILED ACTION
	The communications received 01/14/2021 have been filed and considered by the Examiner. Claims 1-8 are pending in the application. Claims 1 and 5 are currently amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2011/0189355) hereinafter FIELD, in view of Trame (US 4,205,036) hereinafter TRAME and Kanaya et al (US 2016/0160044) hereinafter KAN.

As for claims 1, 7, and 8, FIELD teaches the production of a molded body (a thermoformed plastic tray) from a resin sheet [0041; 0043-0044; 0047] which includes a primary flange, a rim, and a secondary flange [in respective order Fig. 1-2 #20, 21, 22; 0026] that corresponds to a surplus region. 
The length of the surplus region is at minimum (primary flange preferably at least 2 mm to preferably at least 5mm [0030] + secondary flange from at least 1.1 mm to more preferably 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)]. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30	

FIELD teaches that the tray can be pre-produced before a packaging step through a thermoforming process and that this thermoforming process would include an upper and lower mold [0016; 0044-0045]. FIELD teaches that the thickness of a sheet would range from about 0.3 mm to about 1 mm (300um to 1000um) [0047] which falls within the claimed range of 0.3 mm to 1.2 mm. The Examiner notes that FIELD appreciates a better appearance to the tray [0029]. 
FIELD does not teach how the sheet is arranged against the molds nor does it teach a composition of the resin.
TRAME teaches a method for producing a molded body (a preformed decorative sheet) [col. 3 lines 5-9] from resin sheets (plastic or resin sheets) [Abstract; col. 3, lines 1-4; col. 4 lines 38-39; col. 4, lines 56-58; col. 6 lines 10-43; Fig. 5-6 #27]. The upper mold is the curved portion of the male mold [Fig. 5-6 #22; col. 4, line 57] the lower mold with the concave portion is the housing and air [Fig. 6 #35, 38 and Fig. 5 #35; col. 5, lines 10-12], the process requires heat to make the plastic sheet more pliable thus comprising a thermoforming process [col. 4 lines 51-58]. The plastic sheet is first arranged on the concave mold (by being arranged with jaws [Fig. 5 #28-29] and coming into contact with the extending flange [Fig. 5 #36]) [col. 5 lines 10-15]. The sheet is pressed into the concave mold by the convex mold (as the sheet and housing are brought over the mold) [col. 5, lines 10-30] The edge of the sheet that is in contact with a flat 
One of ordinary skill in the art would have appreciated the molding method of TRAME as it allows for a complex molded body to be produced with aesthetic effects that accurately imitate a planar artwork but on the molded body’s contoured surface [col. 2, lines 15-19]. This would help the tray of FIELD have improved appearance. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the molding method of TRAME to thermoform the tray of FIELD in order to imbue the tray of FIELD with aesthetic features like artwork which would further improve its appearance. As the molding method of TRAME can handle various resins [col.4, lines 59-68], creates a suitable male mold from an exemplary form [col. 4 lines 15-38], and distorts the artwork on the sheet before forming to compensate for the stretching of the sheet [col. 2, lines 34-39] one of ordinary skill in the art would have reasonably expected the combination to have worked. 

The combination of FIELD and TRAME do not teach the resin sheet or film composition.

KAN teaches a molding resin composition with excellent impact resistance, high surface glossiness, and good mold release-ability [Abstract] which can be a film or sheet [0198] and 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the composition of KAN to produce the film/sheet of FIELD/TRAME in order to utilize a molding composition that has excellent impact resistance, high surface glossiness, and good mold release-ability. 

Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

As for claim 2, the tray produced and therefore the depth of the concave mold to produce of FIELD has a depth up to 50mm (the Examiner understands this to be a range of an acceptable thickness of the tray up to 50mm as the depth is also considered the tray’s height. The minimum height of the tray would be capped by a thickness of the sheet which could be from about 0.3 mm to about 1 mm) [FIELD:0047] which overlaps the claimed range of 1 to 30 mm.  
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].


Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].


As for claim 4, KAN further teaches utilization of plate like fillers (glass flakes which are substantially plate like) in the amount of 5 to 50 parts by weight based on 100 parts by weight [KAN: 0020] which overlaps with the claimed range of 0.1 to 10 parts by mass. 
Overlapping ranges are prima facie obvious [see e.g. MPEP 2144.05(I)].

As for claim 5, KAN further teaches that the resin itself is an aromatic polycarbonate [see the rejection of claim 1].

As for claim 6, FIELD further teaches that the length of the surplus portion is (primary flange preferably at least 2 mm to preferably at least 5mm [0030] + secondary flange from at least 1.1 mm to more preferably at least 1.5 mm [0031] + rim at least 2mm [0029]) at least 4.1 mm to at least 10.5 mm which overlaps the claimed range of 7 mm to 20mm. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Field (US 2011/0189355) hereinafter FIELD, in view of Trame (US 4,205,036) hereinafter TRAME and Kanaya et al (US 2016/0160044) hereinafter KAN as applied to claim 1 as evidenced by or in the alternative, in further in view of Kimihiko et al (US 2014/0296414) hereinafter KIMI.

It is the Examiner’s perspective that a glass flake is substantially a plate like filler. In the alternative, KIMI evidences/teaches that glass flake is substantially a plate-like filler [0103].
Should the Applicant disagree that KIMI evidences that a glass flake is substantially plate-like, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a plate-like glass flake as taught by KIMI as this would have amounted to a simple substitution of glass flakes. A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)].

Response to Arguments
Applicant's arguments filed 01/14/2021 have been fully considered but they are not persuasive.
On pg. 6 section I and pg. 10-11, the Applicant argues that FIELD fails to teach the claimed surplus portion. The surplus portion depends on the distance between an outline of the resin sheet/film and an outline of a convex portion of the lower mold. The length is defined as the distance between the two outlines. From the Applicant’s perspective, as FIELD contains multiple concave portions it cannot meet the length limitation of the claimed invention and does not meet the requirement that the surplus portion contact “a flat portion”. 
The Examiner respectfully disagrees. In the claim language there is no requirement that the surplus portion exempt any other concave portions or convex portions along the extended path. What is required is that the surplus portion “contacts with a flat portion” which in a broadest reasonable interpretation readily means that the flat portion contacts at least a 

On pg. 11 the Applicant argues that FIELD fails to teach the drawing inwardly of a resin sheet in particular that the surplus portion would be drawn in as well. 
The Examiner respectfully disagrees. In FIELD it is noted that pressure is applied to draw the sheet into the appropriate areas [0044]. It is the Examiner’s understanding that as a part of the overall sheet that at least a portion of the surplus region would be drawn into the concave mold. In particular the Examiner points out that the requirement of the claimed subject matter is that at least a portion would need to be drawn with no other requisite as to its orientation.

On pg. 12 paragraph 2 the Applicant suggests that NAKIO fails to disclose the formation of a sheet or film therefore may not be compatible with FIELD. 
The Examiner respectfully disagrees. The Examiner notes that a key advantage of NAKIO is that it has a high moldability property which suggests that it readily obtains various forms [Abstract]. The cited piece of NAKIO as stated by the Applicant notably contains the phrase “is 

	On pg. 12-13, the Applicant argues that NAKIO fails to disclose the formation of a film or a sheet formed with the corresponding constituents as in light of the current amendment requiring the inorganic fillers to be a glass or carbon fiber. 
The Examiner agrees. However, a new rejection using a combination with new reference Kanaya et al (US 2016/0160044) is made.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748